                     UNITED STATES DISTRICT COURT
                  WESTERN DISTRICT OF NORTH CAROLINA
                         CHARLOTTE DIVISION
                          3:17-cv-00068-RJC-DCK

JOHN A. OLAGUES and                      )
RAY WOLLNEY,                             )
                                         )
            Plaintiffs,                  )
                                         )                        ORDER
      v.                                 )
                                         )
JEROME PERIBERE and                      )
SEALED AIR CORPORATION,                  )
                                         )
            Defendants.                  )
________________________________________ )

      THIS MATTER comes before the Court sua sponte.

      Plaintiffs appear before the Court pro se asserting an action alleging that

Defendant Jerome Peribere realized illegal “short swing” profits in violation of

Section 16(b) of the Securities Exchange Act of 1934. Previously, the Court has

instructed Plaintiffs that they may not appear pro se in such matters, citing various

cases.1




1 (Doc. No. 22 at 2) (citing Olagues v. Dimon, 2014 U.S. Dist. LEXIS 197115
(S.D.N.Y. Aug. 28, 2014) (ordering Plaintiff Olagues to show cause as to why the
action should not be dismissed for lack of counsel); see also Olagues v. Remondi,
Civ. No. 1:17-cv-01004 (D. Del. Mar. 28, 2018) (ordering that counsel be retained
under penalty of dismissal); Olagues v. Ravich, Civ. No. 2:17-cv-00938 (C.D. Cal.
Jan. 5, 2018) (granting defendants’ motion to dismiss the case the on the ground
that complaint was filed pro se); Olagues v. Steinour, 2018 U.S. Dist. LEXIS 1701,
at *6 (granting defendants’ motion to strike the complaint on the ground that it
was filed pro se); Olagues v. Timken, Civ. No. 5:17-cv-01870 (N.D. Ohio Jan. 3,
2018) (same); Olagues v. Muncrief, 2017 WL 2471062, at *1 (same).
                                          1
      On August 21, 2018, the Court struck Plaintiffs’ Amended Complaint, (Doc.

No. 3), pursuant to Fed. R. Civ. Pro. 12(f) because Plaintiffs failed to show cause as

to why they may appear pro se; dismissed as moot Defendants’ Motion for Judgment

as a Matter of Law, (Doc. No. 10); and instructed Plaintiffs that they had 30 days

from the issuance of that order to retain counsel and file an amended complaint or

this case would be dismissed without prejudice. (Doc. No. 24).

      To date, it appears that Plaintiffs have not retained counsel, nor have they

filed an Amended Complaint, and the time to do so has now expired. Accordingly,

Plaintiffs have failed to prosecute their case, and dismissal is proper pursuant to

Federal Rule of Civil Procedure 41(b):

      If the plaintiff fails to prosecute or to comply with these rules or a
      court order, a defendant may move to dismiss the action or any claim
      against it. Unless the dismissal order states otherwise, a dismissal
      under this subdivision (b) and any dismissal not under this rule—
      except one for lack of jurisdiction, improper venue, or failure to join a
      party under Rule 19—operates as an adjudication on the merits.

It is Plaintiffs’ burden to move this case forward, and Plaintiffs have failed to do so.

      IT IS, THEREFORE, ORDERED that Plaintiffs’ case be DISMISSED. The

Clerk of Court is directed to close this case.

                                         Signed: February 6, 2019




                                             2
